98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth M. DUKES, Plaintiff-Appellant,v.Franklin FREEMAN, Secretary of State;  Lynn Phillips,Director of Prisons;  Phile Holeshouser, Hearing Officer;J.R. Mullinax, Office Administrator;  Jack Ward,Superintendent;  Bobby Investigating Officer;  Juanita H.Baker, Parole Chairman;  Elbert T. Buck, Jr., William A.Lowry;  Charles L. Mann;  Peggy Stamey;  Rickey Dale Brock,Defendants-Appellees.
No. 96-6138.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Kenneth M. Dukes, Appellant Pro Se.  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Dukes v. Freeman, No. CA-94-573-4 (M.D.N.C. Dec. 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED